726 N.W.2d 11 (2007)
L. LOYER CONSTRUCTION COMPANY, Plaintiff-Appellant,
v.
CITY OF ANN ARBOR, MCI Consulting, Inc., a/k/a Midwest Consulting, LLC, Ameritech of Michigan, Defendants-Appellees.
L. Loyer Construction Company, Plaintiff-Appellant,
v.
Department of Transportation, Defendant-Appellee.
Docket Nos. 130669, 130670. COA Nos. 263030, 263031.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the application for leave to appeal the January 26, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.